406 F.2d 555
Clyde BATES and Manuel Chavez, Appellants,v.Lawrence E. WILSON, Warden of San Quentin Prison, Appellee.
No. 21366.
United States Court of Appeals Ninth Circuit.
January 14, 1969.

Ruth Jacobs, San Francisco, Cal., for Bates.
Norman Leonard, of Gladstein, Andersen, Leonard & Sibbett, San Francisco, Cal., for Chavez.
Thomas C. Lynch, Atty. Gen. of Cal., Albert W. Harris, Jr., Asst. Atty. Gen., Charles R. B. Kirk, Deputy Atty. Gen., San Francisco, Cal., for appellee.
Before BROWNING and ELY, Circuit Judges, and BELLONI, District Judge.
PER CURIAM:


1
On November 20, 1967, we issued an opinion in which the District Court's denial of the appellants' petitions for habeas corpus was affirmed. 385 F.2d 771 (9th Cir. 1967). Thereafter, the Supreme Court announced its decisions in Burgett v. Texas, 389 U.S. 109, 88 S. Ct. 258, 19 L. Ed. 2d 319 (1967), Bruton v. United States, 391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), and Roberts v. Russell, 392 U.S. 293, 88 S. Ct. 1921, 20 L. Ed. 2d 1100 (1968). The Supreme Court has now vacated our decision of November 20, 1967, and directed us to reconsider the petitioners' appeal in the light of its above cited decisions. Bates v. Nelson, 393 U.S. 16, 89 S. Ct. 50, 21 L. Ed. 2d 21 (Oct. 14, 1968). We think it appropriate that the District Court should have the first opportunity to reconsider the problems in the light of newly announced principles which now apply.


2
The District Court's order denying the appellants' petitions for habeas corpus will be vacated, and the District Court will conduct such further proceedings as are required by the Supreme Court's directive.


3
Reversed and remanded.